DETAILED ACTION
Applicant’s preliminary amendment filed on October 10, 2019 has been entered. Claims 1-12 and 22-29 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-11, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 2, 3, 6, 10, 23, 24, and 27 make reference to “the pair of the work stations” and/or “the pair”; however, the respective independent claim from which each claim depends (i.e., claim 1 or claim 22) refers to “each pair of work stations” and “the pair having the maximum total transfer cost.” It is not clear to which pair “the pair of the work stations” and/or “the pair” (recited in dependent claims 2, 3, 6, 10, 23, 24, and 27) refers. Claims 4, 5, 25, and 26 inherit the rejection(s) of the claim(s) from which each respectively depends.

It is not clear if claim 11 is meant to be an independent or a dependent claim. Claim 11 recites “[a] transfer operation management system comprising: the transfer operation management device according to claim 1, and the work station.” In claim 1, the transfer operation management device comprises “each pair of work stations.” It is not clear if “the work station” in claim 11 is meant to refer to one of “each pair of work stations” or not. If so, it is confusing to which of “each pair of work stations” (from claim 1) “the work station” refers (in claim 11). If not, there is no antecedent basis for “the work station” in claim 11. 
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to evaluating transfer operations, transfer cost, and the effect of transfer operations on productivity (abstract) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-11), Process (claim 12), Article of Manufacture (claims 22-29)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]	calculate based on a history related to a transfer operation, a total transfer cost for each pair of work stations;
	identify the pair having the maximum total transfer cost as the pair to be improved most; and
	output information of the identified pair.
[Claim 2]	wherein the pair of the work stations is at least either the pair of the work station being a transfer source and the work station being a transfer destination of the transfer operation, or the pair of the work station being a movement source and the work station being the transfer source of movement from the work station being the movement source to the work station being the transfer source involved in the transfer operation, and
	the history related to the transfer operation is the history of the pair.
[Claim 3]	wherein when performing the calculation of the total transfer cost, based on the history of the pair in the transfer operation, perform the calculation of the total transfer cost, based on a transfer cost of the transfer operation, and
	when performing the calculation of the total transfer cost, based on the history of the pair in the movement, perform the calculation of the total transfer cost, based on a movement cost of the movement.
[Claim 4]	wherein each of the transfer cost and the movement cost is a value, based on one or more criteria being a distance, a required time, a kind of required equipment, passage of a place interfering with another operation, and ease of passage of a route.
[Claim 5]	wherein the total transfer cost is a product of the transfer cost and a number of times of transfer implementation in the transfer operation, a product of the movement cost and a number of times of movement implementation in the movement, a sum of a product of the transfer cost and the number of times of transfer implementation and a product of the movement cost and the number of times of movement  implementation, or a greater one of a product of the transfer cost and the number of times of transfer implementation and a product of the movement cost and the number of times of movement implementation.
[Claim 6]	wherein when the calculation of the total transfer cost is performed, based on the history of the pair in the transfer operation, the pair targeted for the calculation of the total transfer cost is the pair having the transfer cost greater than a predetermined value, and
	when the calculation of the total transfer cost is performed, based on the history of the pair in the movement, the pair targeted for the calculation of the total transfer cost is the pair having the movement cost greater than a predetermined value.
[Claim 7]	determine the work station related to the transfer operation to be implemented, and storing the history in a history storage unit.
[Claim 8]        derive an improvement proposal that decreases the total transfer cost of the identified pair, and

[Claim 9]	wherein the improvement proposal is the improvement proposal that decreases the total transfer cost of the identified pair to equal to or less than a value of the total transfer cost of the predetermined pair except for the identified pair, equal to or less than a predetermined value, or equal to or less than a predetermined rate.
[Claim 10]	wherein the improvement proposal is the improvement proposal related to one or more of arrangement of the pair of the work stations, a buffer capacity of the work station, and a transfer amount for each of the transfer operations.
Similar limitations are recited in claims 11-12 and 22-29. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, a human could perform the above-cited operations (including gathering information, performing calculations, and making decisions) in one’s mind and/or using pen and paper. Based on the broadest reasonable interpretation of the claims, a human could assist in transferring items between work stations and the claims as a whole evaluate business operations, thereby conveying various examples of organizing human activity. Additionally, the claimed calculations (such as determining costs) incorporate mathematical concepts.

No – The apparatus claims include a transfer operation management device and a processor. Claim 11 further comprises a work station. The article of manufacture claims include a non-transitory computer readable medium with computer-executable instructions. Dependent claims 7 and 28 further recite a history storage unit. These claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 91-102).  
The claims also generally receive, store, and/or output data (with a processor, computer, and/or history storage unit), which are examples of insignificant extra-solution activity.
Process claim 12 does not recite any additional elements; therefore, claim 12 is directed to the abstract ideas per se.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 22-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi et al. (US 2009/0193235).
[Claim 1]	Hayashi discloses a transfer operation management device comprising a processor (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions) configured to:
	calculate based on a history related to a transfer operation (¶¶ 93-94, 173, 214), a total transfer cost for each pair of work stations (¶¶ 211-221 – The various possible routes are formed from a variety of pairs of locations, including source, buffer, and/or 
	identify the pair having the maximum total transfer cost as the pair to be improved most (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion); and
	output information of the identified pair (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion; ¶ 69 – Information related to traveling times is output. Knowledge of a portion of a route that is congested and, thus, should be avoided, is made available, i.e., output on some level, to finalize decisions related to making transfers).
[Claim 2]	Hayashi discloses wherein the pair of the work stations is at least either the pair of the work station being a transfer source and the work station being a transfer destination of the transfer operation, or the pair of the work station being a movement source and the work station being the transfer source of movement from the work station being the movement source to the work station being the transfer source involved in the transfer operation (¶¶ 211-221 – The various possible routes are formed from a variety of pairs of locations, including source, buffer, and/or destination locations), and

[Claim 3]	Hayashi discloses wherein when performing the calculation of the total transfer cost, based on the history of the pair in the transfer operation, the processor performs the calculation of the total transfer cost, based on a transfer cost of the transfer operation (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 213-218), and
	when performing the calculation of the total transfer cost, based on the history of
the pair in the movement, the processor performs the calculation of the total transfer cost, based on a movement cost of the movement (¶¶ 105-115 -- Costs may be evaluated in terms of distance, time, and/or penalties; ¶¶ 213-218).
[Claim 4]	Hayashi discloses wherein each of the transfer cost and the movement cost is a value, based on one or more criteria being a distance, a required time, a kind of required equipment, passage of a place interfering with another operation, and ease of passage of a route (¶¶ 105-115 -- Costs may be evaluated in terms of distance, time, and/or penalties).
[Claim 5]	Hayashi discloses wherein the total transfer cost is a product of the transfer cost and a number of times of transfer implementation in the transfer operation, a product of the movement cost and a number of times of movement implementation in the movement, a sum of a product of the transfer cost and the number of times of transfer implementation and a product of the movement cost and the number of times of movement  implementation, or a greater one of a product of the transfer cost and the number of times of transfer implementation and a product of the movement cost and the number of times of movement implementation (¶¶ 105-115 -- Costs may be evaluated in 
[Claim 6]	Hayashi discloses wherein when the calculation of the total transfer cost is performed, based on the history of the pair in the transfer operation, the pair targeted for the calculation of the total transfer cost is the pair having the transfer cost greater than a predetermined value (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided, thereby reducing the transfer cost added due to congestion on a portion of a possible route. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion; Additionally, “an improvement proposal” is not necessarily related to “the pair to be improved most” in the independent claim. As seen in ¶¶ 104-115, costs may be evaluated in terms of distance, time, and/or penalties and a factor indicative of an element of cost may be optimized; ¶¶ 115-121 – Acceptable transfer pair options may be required to be within a certain threshold and/or penalty value. Transfer solutions with pair options within a certain threshold and/or penalty value are deemed to be a relative improvement over transfer solutions with pair options outside a certain threshold and/or penalty value, including but not limited to a congested portion of a route; ¶¶ 213-218), and
	when the calculation of the total transfer cost is performed, based on the history
of the pair in the movement, the pair targeted for the calculation of the total transfer cost

[Claim 7]	Hayashi discloses wherein the processor determines the work station related to the transfer operation to be implemented, and storing the history in a history storage unit (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 210-214).
[Claim 8]	Hayashi discloses wherein the processor derives an improvement proposal that decreases the total transfer cost of the identified pair (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may 
	the processor further outputs the improvement proposal (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶ 69 – Information related to traveling times is output).
[Claim 9]	Hayashi discloses wherein the improvement proposal is the improvement proposal that decreases the total transfer cost of the identified pair to equal to or less than a value of the total transfer cost of the predetermined pair except for the identified pair, equal to or less than a predetermined value, or equal to or less than a predetermined rate (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a 
[Claim 10]	Hayashi discloses wherein the improvement proposal is the improvement proposal related to one or more of arrangement of the pair of the work stations, a buffer capacity of the work station, and a transfer amount for each of the transfer operations (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided, thereby reducing the transfer cost added due to congestion on a portion of a possible route. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion; ¶¶ 213-218).
[Claim 11]	Claim 11 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Hayashi discloses a work station (fig. 1, ¶¶ 8-13, 68-71).

[Claims 22-29]	Claims 22-29 recite limitations already addressed by the rejections of claims 1-8 above; therefore, the same rejections apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683